FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              September 13, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 11-6277
          v.                                         (W.D. Oklahoma)
 JOHN CHARLES FLETCHER, a/k/a                 (D.C. No. 5:09-CR-00021-M-1)
 Loc, a/k/a Big Loc,

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before PORFILIO and ANDERSON, Circuit Judges, and BRORBY, Senior
Circuit Judge.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      Defendant and appellant, John Charles Fletcher, was found guilty following

a jury trial on thirty-nine counts of violating various federal drug laws. He

received multiple concurrent sentences, one of which was for life imprisonment.

Fletcher appeals his conviction and sentence. We affirm. 1



                                 BACKGROUND

      In August of 2006, Agent Clayton Simmonds of the Federal Bureau of

Investigation (“FBI”) received a tip that there was considerable drug activity in

the Garden Days and Garden Oaks neighborhoods of Oklahoma City. Using both

traditional investigative techniques and a Title III wiretap, FBI agents discovered

there were many people, including Fletcher, selling narcotics in those

neighborhoods. The agents determined that Fletcher was a wholesale distributor

and had distributed cocaine since 2003.

      Agents identified six other individuals significantly involved in these drug

activities: Kevin Wright, Kimberly Brannon, Jerroll Marshall, Kenneth Miles,

LaTonya Ellison and Lenora Wright (no relation to Kevin). After filing an initial

indictment against Fletcher and others, the government eventually filed a

superseding indictment against Fletcher alleging thirty-nine crimes: count 1

(conspiracy to possess with intent to distribute cocaine base, in violation of 21


      1
      We construe Appellee’s Motion to Withdraw as Counsel of Record as a
motion for substitution, and we hereby grant the motion.

                                          -2-
U.S.C. § 846); counts 2, 3, 12, 34, 37, 38 and 39 (distribution of cocaine base, in

violation of 21 U.S.C. § 841(a)(1)); counts 4,15, 20, 23 and 26 (possession with

intent to manufacture cocaine powder, in violation of 21 U.S.C. § 841(a)(1));

counts 5, 10, 16, 21, 24, 27, 31, and 35 (manufacturing cocaine base, in violation

of 21 U.S.C. § 841(a)(1)); counts 6, 17, 22, 25, 28, 32 and 36 (possession with

intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)); counts 7

and 19 (felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1));

counts 8, 11 and 13 (distribution of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1)); count 9 (possession with intent to manufacture cocaine powder, in

violation of 21 U.S.C. § 841(a)(1)); count 14 (managing a residence for the

purpose of manufacturing/distributing cocaine base, in violation of 21 U.S.C.

§ 856(a)(2)); counts 18, 29 and 33 (distribution of cocaine base, in violation of 21

U.S.C. § 841(a)(1)); and count 30 (possession with intent to distribute cocaine

powder, in violation of 21 U.S.C. § 841(a)(1)). 2

      The broad contours of the charged drug conspiracy and related activities

were determined as follows: A confidential witness (“CW”) initially informed the

FBI that Fletcher and Kevin Wright had been selling large quantities of narcotics

in the Garden Days/Garden Oaks subdivision. Both Fletcher and Wright were

members of the Shotgun Crips gang. The CW provided agents with the telephone

      2
      The other conspirators were also prosecuted. A co-conspirator, Tuesday
Shalon Johnson, was a co-defendant with Fletcher. She, however, pled guilty at
some point.

                                         -3-
number Wright used to conduct narcotics transactions. On August 10, 2006, the

CW made a controlled purchase of crack cocaine from Wright.

      Several other CWs provided similar information on Fletcher and Wright.

Some of these CWs made controlled purchases of cocaine, crack cocaine and PCP

from Fletcher and Wright. Several of these purchases were made at an address in

Oklahoma City listed as belonging to Fletcher, and which he rented to Lenora

Wright, a co-conspirator who was ultimately convicted and sentenced to sixty

months’ imprisonment.

      In July of 2008, a court authorized a Title III wiretap on Wright’s cellular

phone. Agents heard conversations among the co-conspirators from that date

until the wiretap was discontinued on September 4, 2008.

      During the course of the investigation described above, law enforcement

agents interviewed Wright on several occasions and learned that Wright had been

purchasing narcotics from other members of the conspiracy since 1993. Wright

purchased narcotics from Fletcher and others, including Tuesday Johnson,

Michael Thompson, Keno Fletcher and Karl Madison. These purchases included

cocaine, crack cocaine and PCP. Wright then took the narcotics purchased and

sold them to other distributors and/or users in the Oklahoma City area. Various

members of the conspiracy, including Fletcher, relied upon each other to keep

their drug supplies sufficient for their customers. They, including Fletcher, often

“cooked up” or “rocked up” powder cocaine to create crack cocaine. Law

                                         -4-
enforcement authorities determined that the conspiracy continued from at least

January 1993 through September 3, 2008. Between those dates, agents seized

approximately 755.1 grams of cocaine, 847.75 grams of crack cocaine and 77

milliliters of PCP.

      As indicated above, Fletcher was found guilty by a jury of all thirty-nine

counts of the superseding indictment. In preparation for sentencing under the

advisory United States Guidelines Commission, Guidelines Manual (“USSG”), the

presentence report (“PSR”) calculated a total offense level of 38. After upward

adjustments for obstruction of justice, being an organizer or leader of the

conspiracy and possessing a firearm, Fletcher’s total offense level was 46. With a

criminal history category of VI, the advisory Guidelines sentence was life

imprisonment.

      Fletcher objected to the drug quantity calculation and to the upward

adjustments for being an organizer or leader and obstructing justice. The

probation officer rejected these challenges. The district court overruled

Fletcher’s objections to the upward adjustments, and concluded that his other

objections were either moot or would have no effect on the advisory sentencing

Guidelines range. The district court sentenced Fletcher to life imprisonment.

      Fletcher appeals, arguing (1) his rights under the Speedy Trial Act were

violated; (2) the evidence was insufficient to support his conviction; (3) FBI




                                         -5-
Agent Simmonds gave improper “overview” testimony; and (4) Fletcher’s

sentence was improperly calculated because he was not a leader/organizer.



                                  DISCUSSION

      I. Speedy Trial Act

      On June 30, 2009, Fletcher filed a motion to dismiss the case against him

on the ground that his right to a speedy trial had been violated. The district court

denied that motion.

      The Speedy Trial Act, 18 U.S.C. §§ 3161-3174, requires that a defendant be

tried “within seventy days from the filing date (and making public) of the . . .

indictment, or from the date the defendant has appeared before a judicial officer

of the court in which such charge is pending, whichever date last occurs.” 18

U.S.C. § 3161(c)(1). But the Act also contains “a long and detailed list of periods

of delay that are excluded in computing the time within which the trial must

start.” Zedner v. United States, 547 U.S. 489, 497 (2006). Thus, any period of

delay resulting from other proceedings involving the defendant, including delay

resulting from a pretrial motion, is excludable from the seventy-day period of the

Speedy Trial Act. See 18 U.S.C. § 3161(h)(1)(D); United States v. Tinklenberg,

131 S. Ct. 2007, 2010-16 (2011) (holding subsection (h)(1)(D) stops the Speedy

Trial Act clock upon filing of a pretrial motion, regardless of whether the motion

has any impact on the trial setting). Additionally, a “reasonable period of delay”

                                         -6-
attributable to the proceedings of a co-defendant is excludable. See 18 U.S.C.

§ 3161(h)(6).

      “Much of the Act’s flexibility is furnished by § 3161(h)[(7)], which

governs ends-of-justice continuance.” Zedner, 547 U.S. at 498; see United States

v. Toombs, 574 F.3d 1262, 1276 (10th Cir. 2009) (Tymkovich, J, dissenting in

part; concurring in part). 3 This provision excludes “[a]ny period of delay

resulting from a continuance granted by any judge . . . on the basis of . . . findings

that the ends of justice served by taking such action outweigh the best interest of

the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7). It “gives

the district court discretion – within limits . . . – to accommodate limited delays

for case-specific needs.” Zedner, 547 U.S. at 499.

      We and other courts have repeatedly emphasized, however, that in granting

an ends-of-justice continuance, the district court must set forth, “in the record,

either orally or in writing, its reasons for findings that the ends of justice served

by the granting of such [a] continuance outweigh the best interests of the public

and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). “Without on-the-

record findings there can be no exclusion under § 3161(h)([7]).” Zedner, 547

U.S. at 507; see United States v. Rushin, 642 F.3d 1299, 1303 (10th Cir. 2011),

cert. denied, 132 S. Ct. 1818 (2012). Finally, the statute is “not self-executing.”

      3
       Before the 2008 amendments to the Speedy Trial Act, subsection (h)(7)
appeared as subsection (h)(8). See Pub. L. No. 110-406, § 13, 122 Stat. 4291
(2008). After the amendment, the subsection remained substantively unchanged.

                                          -7-
United States v. Zajac, 2012 WL 1959464, at *7 (10th Cir. June 1, 2012)

(unpublished). 4 “[T]he defendant bears the burden of asserting a violation of the

statute.” Id. And “[t]he court will not consider such issues averted to in a

perfunctory manner, unaccompanied by some effort at developed argumentation.”

United States v. Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004).

      “We apply an abuse of discretion standard to a district court’s decision to

grant an ends-of-justice continuance. . . .” Toombs, 574 F.3d at 1268 (further

quotation omitted). We review de novo, however, the district court’s compliance

with the legal requirements of the Speedy Trial Act. Id. “The district court’s

factual findings are reviewed for clear error.” Id.

      Both parties agree that the district court correctly held that the seventy-day

Speedy Trial period commenced on March 17, 2009, the day Fletcher made his

initial appearance before a magistrate. Seventy days after that date is May 26,

2009. Fletcher’s jury trial actually commenced on April 18, 2011. Thus, absent

excludable periods, Fletcher’s Speedy Trial Act rights were violated because his

trial commenced some 761 days after his initial appearance.

      The government argues that all but forty-two days are automatically

excludable from the Speedy Trial Act provisions. The record reveals numerous

motions which tolled the Speedy Trial Act clock. On March 19, 2009, Fletcher’s


      4
        We note that unpublished decisions are not binding authority, but we cite
this case because we adopt its reasoning as stated.

                                         -8-
co-defendant, Tuesday Johnson, filed a motion to suppress the information

gathered from the wiretap, a motion for a hearing under United States v. James,

590 F.2d 575, 582 (5th Cir. 1979), 5 and a motion to sever. The district court set

the James hearing for May 11, 2009. Ms. Johnson pled guilty on May 6, 2009,

before the James hearing took place, and the district court therefore never ruled

on her pending motion to sever. While the district court did not exclude all of

that time period while those motions were pending (forty-nine days, if we assume

the Speedy Trial clock commenced again on May 7, after Ms. Johnson pled

guilty), we agree with the government that the entire period while Ms. Johnson’s

motions were pending and she was a co-defendant is excludable. See United

States v. Gutierrez, 48 F.3d 1134, 1136 (10th Cir. 1995).

      Next, on May 8, 2009, Fletcher filed a motion to continue the trial, which

the district court granted on May 11, 2009. On May 13, 2009, he filed a pro se

motion to dismiss, which the district court struck on May 21, 2009, because

Fletcher was represented by counsel. The time period while those motions were

pending (four days and nine days, respectively) is excludable. 18 U.S.C.

§ 3161(h)(1)(D). On May 14, 2009, Fletcher filed a motion to suppress

information gathered from the wiretap and a motion for a James hearing. The

      5
       As we have noted previously, “[u]nder Tenth Circuit Law, a district court
can only admit co-conspirator statements if it holds a James hearing or conditions
admission on forthcoming proof of a predicate conspiracy through trial testimony
or other evidence.” United States v. Townley, 472 F.3d 1267, 1273 (10th Cir.
2007) (internal quotation marks and citation omitted).

                                         -9-
James hearing took place on June 3, and the court granted-in-part and denied-in-

part the motion to suppress on June 9. This twenty-seven-day period is also

automatically excludable. On June 8, 2009, Fletcher filed another pro se motion

to dismiss, which the district court struck on June 15 because he was represented

by counsel. This eight-day period is excludable. Fletcher’s motions to dismiss

for violating the Speedy Trial Act and to quash the indictment were pending from

June 30, 2009, until July 23, 2009, an excludable twenty-four day period.

      Finally, on July 30, 2009, Fletcher filed another motion for a James

hearing. The district court granted the motion on August 13, 2009, and ultimately

set the hearing for September 28, 2009. As a result of numerous intervening

events, including a psychiatric evaluation, three pro se interlocutory appeals, and

a motion filed by Fletcher for a bill of particulars, the court did not hold the

James hearing until March 29, 2011, some 608 days after the motion was filed.

This period is excludable. The government grosses up the time periods as

follows: “The [Speedy Trial Act] does not automatically exclude the 42-day

balance covering March 18, 2009, May 7, 2009, May 12, 2009, June 16-29, 2009

July 24-29, 2009, and March 30, 2011 – April 17, 2011.” Appellee’s Br. at 24.

The record supports the government’s calculations. While a number of motions

and proceedings overlap, and involve a co-defendant whose record is not before

us, we calculate that the Speedy Trial Act clock was only running for twenty-

eight of the seventy days following Fletcher’s appearance.

                                          -10-
      Additionally, the court granted several continuances under the ends-of-

justice provision of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). First, on

May 8, 2009, Fletcher filed a motion to continue the trial, which the district court

granted on May 11, 2009, resetting Fletcher’s trial date to June 8, 2009. The

period (May 8-11) while that motion was pending is excludable. On May 27,

Fletcher filed a pro se motion to appoint new counsel. On May 28, 2009, the

government filed a motion for a continuance, which the district court granted on

May 29, 2009, and continued the James hearing until June 3, 2009. At the

hearing on June 3, the district court granted Fletcher’s motion for new counsel

and continued the trial to the July 2009 trial docket. This again tolled the Speedy

Trial Act clock. On June 30, 2009 (and again on July 1, 2009) Fletcher filed

motions to continue the trial, which the district court granted on July 2, resetting

the trial for the court’s August 2009 trial docket. 6

      Considering the properly excluded motions by Fletcher himself, his counsel

and his co-defendant, as well as the district court’s ends-of-justice continuances,

the district court correctly held that Fletcher’s speedy trial rights were not



      6
       Other motions included a request by defense counsel, on September 21,
2009, for a psychiatric examination to see if Fletcher was competent to assist in
his own defense. On September 28, 2009, the district court granted that motion.
After conducting a hearing and receiving expert medical evidence, the court, on
January 27, 2010, found Fletcher to be competent. Time taken to determine a
defendant’s competency to stand trial is automatically excluded from the seventy-
day Speedy Trial Act requirement. 18 U.S.C. § 3161(h)(1)(A).

                                          -11-
violated. 7

       7
       We note that Fletcher also argues that the district court failed to make
adequate findings as to why the continuances granted were necessary under the
ends-of-justice provision. “Th[e] [ends-of-justice] exception to the otherwise
precise requirements of the Act was meant to be a rarely used tool for those cases
demanding more flexible treatment.” Toombs, 574 F.3d at 1269 (further
quotation omitted). The district court must make adequate findings as to the
necessity of such a continuance.

       The requirement that the district court make clear on the record its
       reasons for granting an ends-of-justice continuance serves two core
       purposes. It both ensures the district court considers the relevant
       factors and provides this court with an adequate record to review.
       Failure to address [the reasons] on the record creates the unnecessary
       risk of granting continuances for the wrong purposes, and encourages
       overuse of this narrow exception. Thus, the record must clearly
       establish the district court considered the proper factors at the time
       such a continuance was granted.

Id. (further quotations omitted). Thus, the record “must contain an explanation of
why the mere occurrence of the event identified by the party as necessitating the
continuance results in the need for additional time.” Id. at 1271. “A record
consisting of only short, conclusory statements lacking in detail is insufficient.”
Id. As we stated in a prior case finding the district court’s explanation for a
continuance inadequate:

       Although the district court . . . mentioned the presence of new
       counsel in its . . . order, it did not issue findings specifically
       addressing [defendant’s] stated grounds for a continuance, i.e., his
       new counsel’s claimed need for time to familiarize himself with the
       case. Nor did the district court otherwise comment on the issue of
       trial preparation time. Furthermore, the court’s order does not so
       much as hint that it weighed the proper factors under the Act.
       Indeed, the court failed to cite the Act’s ends-of-justice provision.

United States v. Williams, 511 F.3d 1044, 1058 (10th Cir. 2007).

       The district court’s orders granting continuances in this case are perilously
close to the inadequate orders in Williams. Not only does the court fail to cite the
                                                                        (continued...)

                                         -12-
      II. Sufficiency of the Evidence

      Fletcher next argues there was insufficient evidence supporting his

conviction on the conspiracy charge. He also argues ineffectiveness of his trial

counsel, an argument which he candidly admits normally may not be brought on

direct appeal.

      “We review the sufficiency of the evidence to support a jury verdict de

novo and examine only whether taking the evidence, both direct and

circumstantial, in the light most favorable to the government, a reasonable jury

could find the defendant guilty beyond a reasonable doubt.” United States v.

Phillips, 583 F.3d 1261, 1264 (10th Cir. 2009) (internal quotation marks omitted).

“We reverse a conviction only if no reasonable jury could have reached the

challenged verdict.” United States v. Hooks, 551 F.3d 1205, 1212 (10th Cir.

      7
       (...continued)
ends-of-justice provision, it fails to give any explanation as to why counsel needs
more time to familiarize himself with the case, nor how long the continuance
should be, nor does it “hint” at the required factors under the Act.

       Nonetheless, the continuances sought by Fletcher, and granted by the
district court, were expressly granted to enable new counsel to familiarize
themselves with this case. With a thirty-nine count indictment, and at least one
co-defendant for a time, the record in this case is self-explanatory as to why the
district court believed a continuance was warranted when Fletcher sought new
counsel.

       We need not resolve whether the continuances were adequately explained
in this case, however, because Fletcher filed other motions, as did his co-
defendant, in the same general time-frame as these granted continuances. The
Speedy Trial Act was not violated, even if we do not exclude the periods of time
covered by the continuances.

                                        -13-
2009). “In reviewing the evidence in this light, we do not inquire into the jury’s

credibility determinations or its conclusions regarding the weight of the

evidence.” United States v. Kaufman, 546 F.3d 1242, 1263 (10th Cir. 2008).

      “To obtain a conspiracy conviction, the government must prove (1) an

agreement by two or more persons to violate the law; (2) knowledge of the

objectives of the conspiracy; (3) knowing and voluntary involvement in the

conspiracy; and (4) interdependence among coconspirators.” United States v.

Foy, 641 F.3d 455, 465 (10th Cir.), cert. denied, 132 S. Ct. 467 (2011). An

agreement to distribute drugs may be inferred from the facts and circumstances of

the case. Id. To establish the existence of a conspiracy, “mere presence” or

“mere association with conspirators known to be involved in crime” is

insufficient. Id. Similarly, “the government must do more than show there were

casual transactions between the defendant and the conspirators.” Id. (quoting

United States v. Caldwell, 589 F.3d 1323, 1331 (10th Cir. 2009) (further

quotations omitted)).

      Fletcher specifically argues that the government failed to show

interdependence among other conspirators and himself. He also argues that the

government’s case largely rested on testimony which was “unworthy of belief on

its face” because it came from people who were “drug addicts/dealers, were under

prosecution and threat of imprisonment when they testified, sought leniency for

themselves in exchange for testifying against Fletcher, almost all were convicted

                                        -14-
felons, and none of the fantastic testimony they gave could be corroborated by

physical evidence or admissions by Fletcher.” Appellant’s Br. at 35.

             A. Interdependence

      Interdependence “requires proof that the conspirators intended to act

together for their shared mutual benefit within the scope of the conspiracy

charged.” United States v. Hamilton, 587 F.3d 1199, 1208 (10th Cir. 2009)

(emphasis and quotations omitted). “The requirement is satisfied if the alleged

coconspirators were united in a common unlawful goal or purpose and if a

defendant’s activities facilitated the endeavors of another alleged coconspirator or

facilitated the venture as a whole.” Id. (emphasis and quotations omitted); see

also United States v. Edwards, 69 F.3d 419, 431 (10th Cir. 1995)

(“[I]nterdependence exists where each co-conspirator[’s] activities constituted

essential and integral steps toward the realization of a common, illicit goal.”).

The interdependence element does not, however, require proof “the

coconspirators know the identities or details of each scheme or have connections

with all other members of the conspiracy.” Foy, 641 F.3d at 465 (quotations

omitted). “[The] buyer-seller relationship is patently an interdependent one.”

United States v. Wright, 506 F.3d 1293, 1298-99 (10th Cir. 2007).

      Fletcher claims the government failed to prove interdependence because he

and Wright (the most significant person charged as a co-conspirator) were




                                        -15-
independent, each conducting his own business without agreements or reliance on

each other.

      The evidence in this case was sufficient to demonstrate interdependence.

For example, Brannon testified that she bought cocaine from Fletcher, and

Fletcher knew she planned to sell it as well. Trial Transcript at 149, R. Vol. 1 at

149. Wright similarly testified that he bought cocaine from Fletcher, and Fletcher

knew he planned to resell it. Id. at 412-14. Brannon testified that Fletcher called

her to set up a drug buy because she was a “good source of income.” Id. at 171.

She and Wright both testified that Fletcher became virtually their exclusive

provider of drugs. Id. at 153, 370. Brannon also related an incident when she

provided Fletcher with nine ounces of crack cocaine because he was unable to

purchase it from anyone else. Id. at 157-58.

      Further evidence of interdependence came from the testimony as to

Fletcher’s interactions with LaTonya Ellison, Kenneth Miles and Lanora Wright.

Several individuals testified that Fletcher did not himself use cocaine. Id. at 412,

552, 633-34. He accordingly relied upon Ellison, Miles and Ms. Wright (all

admitted crack addicts) to test the quality of the crack cocaine that Fletcher

cooked from powder. Id. Those three also obtained ingredients necessary to cook

crack cocaine when Fletcher needed a particular item, and occasionally supplied

him with customers. Id. at 387, 397, 565, 575, 624, 632, 681-82. Ms. Wright




                                         -16-
also related that she would warn Fletcher if the police were nearby, because she

“didn’t want him to get caught” and end her supply of crack. Id. at 693-94.

      There was other evidence of interdependence: Fletcher cooked crack at the

residences of Miles and Ellison and Ms. Wright. Id. at 392, 487-88, 567, 625. In

return, they obtained crack from Fletcher. Jerroll Marshall testified that he taught

Fletcher how to cook crack cocaine from powder, which enabled Fletcher to then

cook his own crack cocaine utilizing a method which maximized the volume of

the finished product. Id. at 272-73. We agree with the government that, between

the evidence of individuals reselling the crack manufactured by Fletcher and those

assisting Fletcher in the manufacture of crack, there was sufficient evidence from

which the jury could find interdependence beyond a reasonable doubt.

             B. Credibility of Witnesses

      Fletcher also argues that virtually all the witnesses who testified against

him were unworthy of belief because they were drug addicts or dealers, were

themselves being prosecuted, and therefore had a motivation to testify favorably

toward the government, and were otherwise not credible. We have previously

stated that “our function as a court of review prevents us from re-weighing the

testimony and coming to a conclusion at odds with the one reached by the jurors.”

United States v. Mendez-Zamora, 296 F.3d 1013, 1018 (10th Cir. 2002) (further

quotation omitted). Thus, “[w]e will not hold that testimony is, as a matter of

law, incredible unless it is ‘unbelievable on its face, i.e., testimony as to facts that

                                          -17-
[the witness] physically could not have possibly been observed or events that

could not have occurred under the laws of nature.’” Id. (quoting Tapia v. Tansy,

926 F.2d 1554, 1562 (10th Cir. 1991)). Similarly, we have declared that a “fact-

finders’s credibility determinations are ‘virtually unreviewable on appeal.’”

United States v. Cardinas Garcia, 596 F.3d 788, 795 (10th Cir. 2010) (quoting

United States v. Virgen-Chavarin, 350 F.3d 1122, 1134 (10th Cir. 2003)). We

therefore decline to declare the witnesses in this case not credible.

      Additionally, defense counsel thoroughly explored the criminal history and

charges pending against each witness. The jury was accordingly aware of their

status when they testified. This argument provides no basis for attacking the

jury’s verdict in this case.

      With respect to Fletcher’s ineffective assistance of counsel claim, we have

stated that “[i]neffective assistance of counsel claims should be brought in

collateral proceedings, not on direct appeal. Such claims brought on direct appeal

are presumptively dismissible, and virtually all will be dismissed.” United States

v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en banc). “[E]ven if the

record appears to need no further development, the claim should still be presented

first to the district court in collateral proceedings . . . so the reviewing court can

have the benefit of the district court’s views.” Id. We see no reason to depart

from that general rule in this case.




                                          -18-
      III. Testimony by FBI Agent

      FBI Agent Clay Simmonds was the first witness to testify for the

government, and he provided an “overview” of the entire conspiracy, including

testifying as to the participants, their roles and various drug activities. Fletcher

characterizes this testimony as follows: “Agent Simmonds’ testimony is lengthy,

and it covers all of the Government’s witnesses, and many characters and drug

dealers/users not used as witnesses in this case, and he actually tells the jury how

the ‘operation’ worked, as the Government saw it, including the hierarchy of the

group of conspirators, with Fletcher, Wright, and Mike Thompson being at the

top.” Appellant’s Br. at 40. He also claims that Agent Simmonds relied upon

hearsay and other impermissible information. Finally, relying on two cases from

the First Circuit Court of Appeals, Fletcher argues Simmonds’ testimony

constitutes reversible error. See United States v. Vazquez-Rivera, 665 F.3d 351

(1st Cir. 2011); United States v. Meises, 645 F.3d 5 (1st Cir. 2011).

      “We review a district court’s decision to admit expert or lay testimony for

an abuse of discretion.” United States v. McSwain, 197 F.3d 472, 482 (10th Cir.

1999). Further, “[t]he court’s ruling cannot be overturned unless it is manifestly

erroneous.” Id. (further quotations omitted).

      Relying heavily on Meises, Fletcher argues that we should follow the First

Circuit’s authority condemning “testimony from an agent, not based on personal

knowledge, describing the roles played in the drug conspiracy by individual

                                         -19-
defendants.” Meises, 645 F.3d at 13. The Meises court found that “[s]uch

descriptions amount to impermissible testimony from the agent ‘that each of the

defendants was guilty of the conspiracy charged.’” Id. (quoting United States v.

Casas, 356 F.3d 104, 119 (1st Cir. 2004)).

      Fletcher lists five specific instances when he claims Agent Simmonds gave

improper testimony during direct examination. First, Fletcher argues that

Simmonds provided hearsay testimony and/or testimony as to something of which

he had no personal knowledge when he testified that one of Fletcher’s cocaine

suppliers was Richard Liggins. Trial Transcript at 17, R. Vol. 3 at 17. After

Fletcher objected to this as hearsay, the court reminded the government not to

elicit hearsay testimony, but noted that it would permit some overview testimony

by Simmonds provided it “was within his personal knowledge.” Id. at 20.

      Second, Simmonds testified that Wright had a number of “retail”

customers, and he listed them by name. Id. at 21-22. Third, Simmonds testified

that a cell phone purportedly belonged to Fletcher, but it was not registered to

him, which Simmonds said is “common . . . in the narcotics industry.” Id. at 40.

Fourth, Simmonds testified as to who spoke in the wiretapped calls to Wright’s

phone, and further testified that Wright helped agents understand what was being

said on that phone. Id. at 45-50. Defense counsel made several hearsay

objections to this testimony, which the district court overruled. Finally,




                                        -20-
Simmonds testified as to his receipt of information about the presence of firearms.

Id. at 53-57. 8

       We agree with the government that this is not prohibited “overview”

testimony which usurped, or unduly impacted, the jury’s role in determining the

facts. Simmonds stated his testimony was based on information he obtained from

the wiretap, interviews he conducted, surveillance, and the controlled buy in

which he participated. He did not use inadmissible or improper sources.

Moreover, we have stated, unlike the court in Meises, that “testimony as to the

roles played by participants in a[n] . . . operation [is permissible], [and] ‘other

courts have permitted law enforcement witnesses to provide both lay and expert

opinions concerning the roles played by participants in a variety of illegal

activities. . . .’” McSwain, 197 F.3d at 482 (quoting United States v. Pinelli, 890
F.2d 1461, 1474 (10th Cir. 1989)). With respect to Simmonds’ testimony about

an unregistered cell phone being commonly used in drug crimes, we have

consistently permitted law enforcement agents to provide expert testimony

concerning the drug trade. See, e.g., United States v. Sturmoski, 971 F.2d 452,



       8
        Fletcher cites this portion of Simmonds’ testimony as showing Simmonds
improperly testifying that he had received information that Fletcher himself
carried weapons. In fact, this part of Simmonds’ testimony only relates that
Simmonds gained “information with regard to firearms.” Trial Transcript at 54,
R. Vol. 3 at 54. There is no specific mention of Fletcher. At other places in the
trial, various witnesses testified as to their observations of Fletcher with different
weapons.

                                         -21-
459 (10th Cir. 1992) (testimony concerning tools of the drug trade). The district

court did not abuse its discretion in permitting Agent Simmonds’ testimony. 9



      IV. Sentence

      Fletcher’s final argument is that his sentence is unreasonable because the

district court found that, under the Guidelines, he was a leader/organizer of a

criminal activity involving five or more participants. We review a criminal

sentence for reasonableness, applying a deferential abuse of discretion standard.

United States v. Alapizco-Valenzuela, 546 F.3d 11208, 1214 (10th Cir. 2008).

This reasonableness has both a procedural and substantive component. Id. On

appeal, although he does not articulate it in this way, Fletcher challenges the

procedural reasonableness of his sentence, contending that the district court

improperly calculated his Guidelines sentence because it incorrectly assessed the

leader/organizer enhancement.

      “We review for clear error the district court’s finding that [the defendant]

acted as a leader or organizer for purposes of [USSG] § 3B1.1.” United States v.

James, 592 F.3d 1109, 1113 (10th Cir. 2010) (further quotation omitted).

      9
        We note that neither party makes an argument about any jury instruction
relating to Simmonds’ testimony. Fletcher does not argue that the court should
have given a limiting instruction, nor does the government claim Fletcher failed
to ask for such an instruction. The jury instructions given are not part of the
record on appeal, although the government avers in its brief that the court gave
“not only a general credibility instruction but also instructions regarding law
enforcement witnesses.” Appellee’s Br. at 32. Fletcher does not refute that.

                                        -22-
Accordingly, “we will not reverse the district court’s finding unless, on the entire

evidence, we are left with the definite and firm conviction that a mistake has been

committed.” Id. (further quotation omitted).

      For the leader/organizer enhancement to apply, the government must prove

by a preponderance of the evidence that the criminal activity involved five or

more people and that the defendant was an organizer or leader over at least one of

those individuals. United States v. Roberts, 14 F.3d 502, 523 (10th Cir. 1993).

In determining if that standard is met, the Guidelines direct us to consider:

      the exercise of decision making authority, the nature of participation
      in the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and
      scope of the illegal activity, and the degree of control and authority
      exercised over others. There can, of course, be more than one person
      who qualifies as a leader or organizer of a criminal association or
      conspiracy.

USSG § 3B1.1(a) cmt. n.4. “Further, a defendant need not lead or organize at

least five individuals. Rather, the criminal activity must include five or more

participants (or be otherwise extensive). A defendant may be eligible for the

leader or organizer enhancement if he leads or organizes even one other

participant.” United States v. Damato, 672 F.3d 832, 847 (10th Cir. 2012) (citing

USSG § 3B1.1). “This is not a particularly onerous showing.” Hamilton, 587

F.3d at 1222.




                                         -23-
      Fletcher does not challenge the finding that the conspiracy involved five or

more people. The only issue is the finding that he was an organizer or leader of

the conspiracy. In finding the § 3B1.1 enhancement applicable, the district court

stated as follows:

             First of all, let me just recite regarding the first factor,
      exercising decision-making authority, the Court finds certainly that
      this Defendant had considerable authority over the conduct of
      LaTonya Ellison, over Lenora Wright, and over Kenneth Miles, by
      virtue of the relationship. They wanted what he had, the drugs,
      because they were all addicts, and he had ingress and egress, rights
      to their home, he could cook in their homes, he paid rent so he could
      use the homes for purposes of cooking, and in exchange they directed
      customers to him. He had considerable authority, and exercised it
      over many, those in particular.

             His participation, the Defendant’s participation in the actual
      commission of the offense is extensive. He was quite controlling, he
      recruited a number of accomplices, another factor which this Court
      can consider. They, in exchange, directed customers to him, they
      bought supplies for him. He . . ., “he’ being the Defendant, certainly
      claimed right to a larger share of the fruits of the crime, which is
      another factor this Court can look at to determine whether or not it is
      appropriate for the Court to assess additional points under the
      guideline for the leader-organizer role. The Court finds that it is
      appropriate in this case.

Sentencing Tr. at 20-21, R. Vol. 3 at 775-76. The district court’s findings are

amply supported by the record and are not erroneous. We therefore affirm

Fletcher’s sentence, which includes the § 3B1.1 enhancement. 10

      10
        Fletcher claims the district court’s decision conflicts with our decision in
United States v. Torres, 53 F.3d 1129 (10th Cir. 1995). We disagree. Torres is
distinguishable. For one thing, the district court in Torres merely made a
conclusory statement finding the organizer/leader enhancement applicable, noting
                                                                        (continued...)

                                         -24-
                                 CONCLUSION

        For the foregoing reasons, we AFFIRM the conviction and sentence in this

case.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




        10
         (...continued)
that the defendant was the “engine” of the operation. The district court in this
case clearly did more than make a conclusory statement about Fletcher’s
involvement. Moreover, we noted in Torres that “there was no evidence in the
record the other coconspirators worked for [the defendant].” Id. at 1143. That is
not the situation before us, where there was ample evidence of others working for
Fletcher.

                                       -25-